Citation Nr: 1422170	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to restoration of 30 percent disability rating for service-connected peripheral neuropathy of the right upper extremity, to include the question of propriety of a reduction in the disability rating to noncompensable (0 percent) effective September 1, 2010.

2.   Entitlement to restoration of 20 percent disability rating for service-connected peripheral neuropathy of the left upper extremity, to include the question of propriety of a reduction in the disability rating to noncompensable (0 percent) effective September 1, 2010.

3.  Entitlement to restoration of 20 percent disability rating for service-connected non-proliferative diabetic retinopathy, to include the question of propriety of a reduction in the disability rating to noncompensable (0 percent) effective January 1, 2009.

4.  Entitlement to an increased disability rating for non-proliferative bilateral diabetic retinopathy.

5.  Entitlement to an increased (compensable) disability rating for post-tinea versicolor hypopigmentation (associated with the service-connected diabetes mellitus).

6.  Entitlement to an increased disability rating for peripheral neuropathy of the right upper extremity in excess of 30 percent.

7.   Entitlement to an increased disability rating for peripheral neuropathy of the left upper extremity in excess of 20 percent.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1968 to March 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in Seattle, Washington, which, in pertinent part, denied increased disability ratings for non-proliferative bilateral diabetic retinopathy, post-tinea versicolor hypopigmentation, and peripheral neuropathy of the upper extremities.  The rating decision also denied a TDIU, and proposed to reduce the disability ratings for peripheral neuropathy of the right and left upper extremities to 0 percent (noncompensable).  This matter also comes before the Board on appeal from a June 2010 rating decision of the RO in Honolulu, Hawaii, which reduced the disability rating for peripheral neuropathy of the right upper extremity from 30 percent to noncompensable effective September 1, 2010, and reduced the disability rating for peripheral neuropathy of the left upper extremity from 20 percent to noncompensable effective September 1, 2010.

Further, in a rating decision dated October 2008, the RO in Honolulu, Hawaii, reduced the disability rating for non-proliferative bilateral diabetic retinopathy from 20 percent to noncompensable after receiving a September 2008 VA examination report concerning the Veteran's service-connected diabetes mellitus and related disabilities.  While no notice of disagreement (NOD) was filed during the one-year appeal period following this decision, additional relevant evidence pertaining to the disability rating of the service-connected non-proliferative bilateral diabetic retinopathy was received during the one year appeal period, including a September 2009 VA eye examination.  This additional relevant evidence rendered the October 2008 rating decision non-final regarding the reduction of the disability rating, thus tolling the one year period to submit a notice of disagreement and requiring the reduction to be readjudicated.  See 38 C.F.R. § 3.156(b) (2013).  

This Board decision bifurcates the issues of entitlement to increased disability ratings for right and left upper extremity peripheral neuropathy, and restoration of the 30 percent disability rating for peripheral neuropathy of the right upper extremity, and the 20 percent disability rating for peripheral neuropathy of the left upper extremity, on and after September 1, 2010.  While the issues are related, as the RO's proposed reduction came about during the adjudication of the increased rating claim, such bifurcation of the issues permits restoration of the incorrectly reduced disability ratings without delay of the remand for a new VA peripheral neuropathy examination necessary to adjudicate the increased rating issues.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  The Board has not bifurcated the issues of entitlement to an increased disability rating for non-proliferative diabetic retinopathy and restoration of the 20 percent disability rating for non-proliferative diabetic retinopathy on and after January 1, 2009, as a new VA eye examination is necessary to address both issues.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The issue(s) of entitlement to a TDIU, restoration of 20 percent disability rating for service-connected non-proliferative diabetic retinopathy, and increased disability ratings for non-proliferative bilateral diabetic retinopathy, post tinea versicolor hypopigmentation (associated with the service connected diabetes mellitus), and peripheral neuropathy of the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the disability rating for peripheral neuropathy of the right upper extremity from 30 percent to noncompensable effective September 1, 2010, to include providing proper notification of the proposal to reduce the disability rating, and giving the Veteran the opportunity to submit evidence. 

2.  At the time of the reduction of the disability rating for peripheral neuropathy of the right upper extremity from a 30 percent rating to noncompensable, there had been no actual improvement in the peripheral neuropathy of the right upper extremity.

3.  The RO complied with the procedural requirements for reducing the disability rating for peripheral neuropathy of the left upper extremity from 20 percent to noncompensable effective September 1, 2010, to include providing proper notification of the proposal to reduce the disability rating, and giving the Veteran the opportunity to submit evidence.

4.  At the time of the reduction of the disability rating for peripheral neuropathy of the left upper extremity from a 20 percent rating to noncompensable, there had been no actual improvement in the peripheral neuropathy of the left upper extremity.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 30 percent rating for peripheral neuropathy of the right upper extremity have been met for the period on and after September 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8515 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 20 percent rating for peripheral neuropathy of the left upper extremity have been met for the period on and after September 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal for restoration and propriety of a reduction for the service-connected peripheral neuropathy of the right and left upper extremities stems from a 38 C.F.R. § 3.105(e) reduction, and not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this appeal for restoration.

The Board finds that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for service-connected right and left upper extremity peripheral neuropathy.  Specifically, a March 2010 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the March 2010 proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a June 2010 rating decision.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the June 2010 reduction rating decision provided that, 60 days following the decision, which the RO determined to be September 1, 2010, the reduction would take effect.

Moreover, the Board's favorable decision to restore the 30 percent rating for peripheral neuropathy of the right upper extremity and restore the 20 percent rating for peripheral neuropathy of the left upper extremity is a full grant of the benefit sought on appeal (i.e., restoration of the 30 and 20 percent ratings on and after September 1, 2010).  

Rating Reduction Criteria

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 30 percent rating for peripheral neuropathy of the right upper extremity, and the 20 percent rating for the left upper extremity, were in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to these ratings. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether the reductions were proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

Reduction/Restoration Analysis of Peripheral Neuropathy of Upper Extremities

The Veteran contends that reduction of the right and left upper extremity peripheral neuropathy ratings was improper, and that the respective 30 and 20 percent disability ratings should be restored.  Specifically, the Veteran contends that the October 2009 VA examination on which the rating reductions were based does not show an improvement in the upper extremity peripheral neuropathy for either the right or left hand, as the examiner failed to address the current severity of the upper extremities.

The Veteran received a VA peripheral nerves examination in April 2007.  The examination report conveys that the VA examiner found the Veteran had peripheral neuropathy of both the hands and feet secondary to the service-connected diabetes mellitus.  The Veteran reported numbness, weakness, and cramping in his hands, with difficulty holding objects for more than 20 minutes.  The VA examiner assessed that the Veteran had sensory impairment in his hands with loss of fine motor control and paresthesia.  Based on this examination, in an August 2007 rating decision, the Veteran was granted increased disability ratings of 30 and 20 percent for the peripheral neuropathy of the right and left upper extremities, respectively.

A subsequent VA diabetes mellitus examination was conducted in October 2008.  At the conclusion of the examination, while the VA examiner did diagnose the Veteran with neuropathy of both hands, the VA examiner went on to opine that the cause of the Veteran's upper extremity neuropathy was his non-service-connected carpal tunnel syndrome, and not the service-connected diabetes mellitus.  As the Veteran has been service connected for right and left upper extremity peripheral neuropathy secondary to the service-connected diabetes mellitus, such opinion has no probative value or relevance to the issues on appeal.  (To take away a grant of service connection requires an adjudicative determination to sever, applying the very high standard of clear and unmistakable error in the prior decision granting service connection (see 38 C.F.R. § 3.105(d)); a VA examiner is not free to apply a de facto severance by ignoring the finding that a disability is service connected.) 

In October 2009, the Veteran received another VA diabetes mellitus/peripheral nerve examination conducted by the same VA examiner who conducted the October 2008 VA examination.  Under the medical history the VA examiner noted that the Veteran had a "history of diabetes with complaints of numbness to both feet."  There was no mention of the Veteran's past complaints of numbness in his hands, nor was there any mention of the Veteran's hands at all; i.e., there was no opinion rendered as to whether the Veteran's peripheral neuropathy of the upper extremities has worsened or improved.  Regarding neurologic symptoms, the VA examiner merely noted that the Veteran had numbness, tingling, decreased light touch, and vibration in both feet.  The Board finds it odd that the examiner would not have discussed the Veteran's hands at all, particularly in light of the fact that the examiner had diagnosed the Veteran with upper extremity neuropathy only one year prior.

Upon reviewing the October 2008 and 2009 VA examination reports, the Board finds that the VA examiner omitted any discussion of the Veteran's right and left upper extremity peripheral neuropathy not because the service-connected disability had improved/completely resolved, but because the examiner relied on his own inaccurate legal and factual assumptions that the Veteran's right and left upper extremity peripheral neuropathy is not caused by the service-connected diabetes mellitus.  As such, the October 2009 VA examination is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed the entire claims file and finds that the RO's June 2010 reductions of the 30 percent disability rating for the service-connected peripheral neuropathy of the right upper extremity to noncompensable, and the 20 percent disability rating for the service-connected peripheral neuropathy of the left upper extremity to noncompensable, were not proper.  VA examinations from April 2007 and October 2008 reflect that the Veteran had upper extremity peripheral neuropathy prior to the October 2009 VA examination on which the RO based its findings.  Further, subsequent medical records, including a February 2011 VA medical record, reflect that the Veteran continues to complain of numbness in both his hands and feet.  The medical evidence does not show material improvement, either in the underlying peripheral neuropathy disabilities or in the symptoms associated with the disabilities. 

The RO reduced the ratings based on its interpretation of the October 2009 VA examination.  Specifically, the RO found that the examiner reported that the Veteran's hands and fingers were normal.  As discussed above, the October 2009 VA examination is of no probative value; therefore, no evidence of record exists showing an actual improvement in the service-connected right and left upper extremity peripheral neuropathy.  Further, even if the October 2009 examination were of some probative value, as the examiner never addressed the Veteran's upper extremities, the examiner did not actually find that the Veteran's hands and feet were normal or had improved.  For these reasons, the Board finds that the reductions of the disability rating for peripheral neuropathy of the right upper 

extremity from 30 percent disabling to noncompensable, and the disability rating for peripheral neuropathy of the left upper extremity from 20 percent disabling to noncompensable, were not proper, and the respective 30 and 20 percent ratings are to be restored effective September 1, 2010.


ORDER

Restoration of a 30 percent rating for service-connected peripheral neuropathy of the right upper extremity, effective September 1, 2010, is granted.

Restoration of a 20 percent rating for service-connected peripheral neuropathy of the left upper extremity, effective September 1, 2010, is granted.


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Rating Non-Proliferative Bilateral Diabetic Retinopathy

In the June 2013 Informal Hearing Presentation, the Veteran's representative noted that under 38 C.F.R. § 4.79, Diagnostic Code 6006 (2013), retinopathy is to be rated on either visual impairment or incapacitating episodes, depending on whichever results in a higher disability rating.  During the period on appeal, the Veteran received multiple eye examinations.  While some of the examination reports did note the Veteran's level of pain, none of the reports addressed whether the Veteran had suffered from incapacitating episodes; therefore, the Board finds that an additional VA eye examination is necessary to address whether the service-connected non-proliferative bilateral diabetic retinopathy resulted in incapacitating episodes during the period on appeal.

Rating Post-Tinea Versicolor Hypopigmentation

In a December 2002 rating decision, the RO in Honolulu, Hawaii, denied service connection for tinea versicolor and tinea pedis, claimed as a skin condition.  In a rating decision dated August 2007, the RO reopened service connection for the skin disability and granted service-connection for post-tinea versicolor hypopigmentation on the back.  The decision was based on the report of an April 2007 VA skin examination which diagnosed the Veteran with tinea versicolor, not active, and post-tinea versicolor hypopigmentation on the back.  The examiner went on to opine that the skin disability was worsened by the service-connected diabetes mellitus.  

Likely based on the phrasing of the RO's service connection grant, it appears that the examiner at the October 2009 VA skin examination focused solely on whether the Veteran's back was exhibiting tinea versicolor symptomatology; however, multiple medical records, including August 2002 and April 2007 VA skin examination records, indicate that the tinea versicolor may also affect the Veteran's lower extremities.  During the period on appeal, a VA medical record from November 2009 conveys that the Veteran exhibited an oozing dry rash/dermatitis on both lower extremities.  In September 2008 and March 2009, VA medical records reflect that the Veteran had an itchy rash on his ankles, legs, and groin.  The Board finds that an additional VA skin examination is necessary to address whether these symptoms, along with any skin symptomatology currently being exhibited on any part of the Veteran's body, are related to the diagnosed tinea versicolor.

Initial Rating of Peripheral Neuropathy of the Upper Extremities

As discussed above, in an October 2009 VA peripheral neuropathy examination report, the VA examiner conveyed that the Veteran had a "history of diabetes with complaints of numbness to both feet."  The VA examiner did not address the Veteran's past complaints, VA medical records, and/or VA examinations reflecting that the Veteran was previously diagnosed with, and service-connected for, bilateral peripheral neuropathy of the upper extremities.  There was no discussion and/or opinion as to why the upper extremity peripheral neuropathy symptomatology was no longer present.  As previously found by the Board, this was likely due to the VA examiner's own inaccurate legal and factual assumptions that the Veteran's right and left upper extremity peripheral neuropathies were not caused by the service-connected diabetes mellitus.  Further, VA medical records since the October 2009 VA examination reflect that the Veteran has continued to complain of numbness in both the hands and feet; therefore, the Board finds that an additional VA peripheral neuropathy examination is necessary to address whether the Veteran is exhibiting upper extremity peripheral neuropathy symptomatology, and, if not, to obtain an opinion as to why the Veteran is no longer exhibiting such symptomatology.

TDIU

The Veteran's representative has advanced that a remand is order to obtain an examination and opinion to assist in determining whether the Veteran is entitled to a TDIU.  At a September 2009 VA mental health examination, the Veteran advanced that he had not been employed since 1994, and that he was not seeking employment because he was physically unable to hold a job due to chronic pain and difficulty ambulating.  In light of such evidence, and considering the remand of the other issues on appeal, the Board finds a VA examination to determine whether the Veteran's service-connected disabilities preclude him from performing substantially gainful employment is warranted.

Accordingly, the remaining issues on appeal are REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examinations in order to assist in determining the current level of severity of the eye, skin, and upper extremity nerve disabilities.  The relevant documents in the record should be made available to the examiners, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

Non-Proliferative Bilateral Diabetic Retinopathy

The examiner should evaluate the Veteran's non-proliferative bilateral diabetic retinopathy and assess the current severity of the disability.  In addition to recording the current level of visual impairment, the examiner should offer an opinion as to whether the disability causes/has caused incapacitating episodes.  If the eye disability is found to have caused incapacitating episodes at any time since 2006, the examiner should offer an opinion as to the total duration of each incapacitating episode.

Post-Tinea Versicolor Hypopigmentation

The examiner should examine the Veteran's entire body for any and all skin disability symptomatology.  For all identified symptoms, the examiner should opine as to whether such symptoms are related to the Veteran's previously diagnosed tinea versicolor, the percentage of the entire body affected by the symptomatology, the percentage of the exposed areas of the body affected by the symptomatology, any treatment the Veteran has received for such symptomatology, and the length of time for which the Veteran has received such treatment.  

Peripheral Neuropathy of the Upper Extremities

The examiner should evaluate the current severity of the service-connected peripheral neuropathy of both the right and left upper extremities.  The examiner should offer an opinion as to whether any identified paralysis is complete or incomplete.  If the Veteran has incomplete paralysis, the examiner should offer an opinion as to whether the symptomatology is best characterized as "mild" "moderate," or "severe."

If the examiner finds that there is no peripheral neuropathy symptomatology present as to one or both of the upper extremities, the examiner should opine as to why no such symptomatology is present in light of the Veteran's past history of upper-extremity peripheral neuropathy, including a discussion of any treatments received by the Veteran which may have reduced or improved the disability symptoms.

The examiner must accept as fact that the cause of the Veteran's upper extremity peripheral neuropathy is the service-connected diabetes mellitus, rather than the non-service-connected carpal tunnel syndrome or any other non-service-connected disability.


2.  Then ask a VA Vocational Rehabilitation or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to obtain or maintain substantially gainful employment.  

A medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  Then readjudicate the remaining issues on appeal.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


